DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14, and 16-19 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/09/2020, 12/10/2021, and  03/30/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claims 1-12, 14, and 16-19 are objected to because of the following informalities:  Claims 1-12, 14, and 16-19 are replete with inconsistencies, informalities, and incorrect language. As complete of an examination as possible follows, however some informalities may have been missed.
Claim 1 appears to mean: A power distribution system for detecting and repairingelectrical equipment, the power line, the neutral line, and the power side  load side recovery unit detects the electrical fault according to a location of a faulty section, a fault place, and a fault circuit where the electrical fault occurs; and performs at least one of recovery, breaking, alarming, notification, monitoring, and control on the location of the faulty section where the electrical fault occurs.  
Claim 2 appears to mean: The power distribution system of claim 1, wherein 	when the power distribution system, which is the electrical equipment, is a three-phase power distribution system, the  of each of the first winding, the second winding, and the third winding is connected to the power line in parallel, the neutral point is linked to at least one of an other end thereof is connected in parallel to the neutral line, a neutral point which is a tab or a common line is configured between one end and the other end of the first winding, the neutral point is linked to at least one of the neutral line, the first neutral point, the second neutral point, and the fault detector to detect, break, or recover the electrical fault of the electrical equipment, the 
Claim 2 also recites a three-phase system and a single-phase system. These two systems are mutually exclusive and are recited in the alternative. This claim should therefore be split into two claims. One claiming the three-phase system and the other claiming the single-phase system.
Claim 3 appears to mean: The power distribution system of claim 1, wherein, 	when the power distribution system is a three-phase power distribution system, the power side  of each of the first winding, the second winding, and the third winding are connected in parallel to the power line provided in the electrical equipment and an other end[[s]]of each of the first winding, the second winding, and the third winding are connected by a common line to configure a neutral point, and the neutral point is linked to at least one of 3Application No. 17/093,212Docket No. 603900-000001the electrical fault of the electrical equipment, and 	when the power distribution system is a single-phase power distribution system, the power side is connected in parallel to the power line provided in the electrical equipment and an other end thereof is connected in parallel to a neutral line, a neutral point which is a tab or a common line is configured between one end and the other end of the first winding, the neutral point is linked to at least one of the neutral line, the first neutral point, the second neutral point, and the fault detector to detect, break, or recover the electrical fault of the electrical equipment.  
Claim 3 also recites a three-phase system and a single-phase system. These two systems are mutually exclusive and are recited in the alternative. This claim should therefore be split into two claims. One claiming the three-phase system and the other claiming the single-phase system.
Claim 4 appears to mean: The power distribution system of claim 1, wherein, 	when the power distribution system is a three-phase power distribution system, the power side  of each of the first winding, the second winding, and the third winding are connected in parallel to the power line provided in the electrical equipment andan other end[[s]] of each of the first winding, the second winding, and the third winding are connected by a common line to configure a neutral point, and the neutral point is linked to at least one ofthe electrical fault of the electrical equipment, and 	when the power distribution system is a single-phase power distribution system, the4Application No. 17/093,212Docket No. 603900-000001 power side a first winding and a second winding which are coils, the first winding and the second winding are wound around the first leg, one end of the first winding is connected in parallel to the power line provided in the electrical equipment and an other end of the second winding is connected in parallel to a neutral line, an other end of the first winding and one end of the second winding are connected to each other to configure a neutral point which is a common line, and the neutral point is linked to at least one of the neutral line, the first neutral point, the second neutral point, and the fault detector to detect, break, or recover the electrical fault of the electrical equipment.  
Claim 4 also recites a three-phase system and a single-phase system. These two systems are mutually exclusive and are recited in the alternative. This claim should therefore be split into two claims. One claiming the three-phase system and the other claiming the single-phase system.
Claim 5 appears to mean: The power distribution system of claim 1, wherein, 	when the power distribution system is a three-phase power distribution system, the power side  of each of the first winding, the second winding, and the third winding are connected in parallel to the power line provided in the electrical equipment and each of the first winding, the second winding, and the third winding are connected by a common line to configure a neutral point, the neutral point is linked to at least one of the power line provided in the electrical equipment and an other end thereof is connected in parallel to a neutral line, a neutral point which is a tab or a common line is configured between one end and the other end of the first winding, the neutral point is linked to at least one of the neutral line, the first neutral point, the second neutral point, and the fault detector, and a circuit breaker is provided between the power side 
Claim 5 also recites a three-phase system and a single-phase system. These two systems are mutually exclusive and are recited in the alternative. This claim should therefore be split into two claims. One claiming the three-phase system and the other claiming the single-phase system.
Claim 6 appears to mean: The power distribution system of claim 1, wherein, 	when the power distribution system is a three-phase power distribution system, the power side  of each of the first winding, the second winding, and the third winding are connected in parallel to the power line provided in the electrical equipment andan other end[[s]] of each of the first winding, the second winding, and the third winding are connected by a common line to configure a neutral point, the neutral point is linked to at least one of wound as three windings around the first leg, the second leg, and the third leg, with respect to the first winding and the third winding is 1/2, and 	when the power distribution system is a single-phase power distribution system, the power side the power line provided in the electrical6Application No. 17/093,212Docket No. 603900-000001 equipment and an other end thereof is connected in parallel to a neutral line, a neutral point, which is a common line, is configured between the one end and the other end of the first winding, and the neutral point is linked to at least one of the neutral line, the first neutral point, the second neutral point, and the fault detector to include a coil which is the winding that outputs a corresponding voltage or current in case of the electrical fault of the electrical equipment.  
Claim 6 also recites a three-phase system and a single-phase system. These two systems are mutually exclusive and are recited in the alternative. This claim should therefore be split into two claims. One claiming the three-phase system and the other claiming the single-phase system.
Claim 7 appears to mean: The power distribution system of claim 1, wherein, 	a first neutral point is configured in the power side as unbalanced current so that the fault detector performs at least one of detection, interruption, alarming, and recovery.  
Claim 8 appears to mean: The power distribution system of claim 1, wherein, 	when the electrical fault occurs in the electrical equipment, the power line, the neutral line, or the power side  the load.  
Claim 9 appears to mean: The power distribution system of claim 1, wherein 7Application No. 17/093,212Docket No. 603900-000001	the 
Claim 10 appears to mean: The power distribution system of claim 1, wherein, 	in case of the electrical fault due to an increase in resistance, an arc, a disconnection, or an open phase occurs in an R phase, an S phase, or a T phase or a neutral line N in power flowing into the power line from the electrical equipment due to lightning, a short circuit, a ground fault, equipment burning damage, or fuse break in the electrical equipment or the power side 
Claim 11 appears to mean: The power distribution system of claim 1, wherein, 	the power side or load side control in the event of a self-fault due to a coil disconnection, an increase in resistance, occurrence of an arc, an incorrect wire connection, occurrence of an abnormal voltage, an electric leakage, and insulation deterioration.  
Claim 12 appears to mean: The power distribution system of claim 1, wherein, 	the the power 8Application No. 17/093,212Docket No. 603900-000001line and the neutral line connecting a single-phase or three-phase power supply and the load is configured by connecting a first neutral point of the power side a second neutral point of the load side recovery unit by an inductor or an electronic element regardless of capacity of the load, and in case of the electrical fault, the electrical fault is immediately interrupted by generating a voltage or a current from the first neutral point and the second neutral point or by generating a voltage or a current from a neutral point or the neutral line or is detected through a fault detector.  
Claim 14 appears to mean: The power distribution system of claim 7, wherein, 	the fault detector detects voltages of any two of the first neutral point, the second neutral point, the neutral line, and 
Claim 16 appears to mean: The power distribution system of claim 1, wherein, 	the electric circuit is configured and connected by dividing the malfunction during a normal operation, and in case of the electrical fault, the 
Claim 17 appears to mean: The power distribution system of claim 1, wherein, 	the power side power distribution system and burning damage, overheating, and a fire of the electrical equipment.  
Claim 18 appears to mean: The power distribution system of claim 1, comprising: 	the power side  first neutral point to a neutral line provided in the electrical equipment or connecting the first neutral point to a second neutral point of the load side the second neutral point and connecting the second neutral point to a first neutral point of the power side the electrical fault on the power side, wherein the load side the power line or a neutral point distinguished in the section, the place, and the location, separately detecting a voltage or a 10Application No. 17/093,212Docket No. 603900-000001current of the neutral point and the neutral line or the neutral point and the neutral point and performing alarming or breaking, or transferring a detected fault detection value including a self- location to a controller; 	the controller comparing the detected fault detection value provided from the fault detector with a preset value and performing alarming, interruption, recovery, notification, monitoring, or control corresponding to a fault location or performing control in association with an RTU communication module when the fault is determined; 	an alarm generator generating an alarm according to an alarm signal provided from the fault detector or the controller; 	an alarm release input unit releasing alarm issuance of the alarm generator; and 	a circuit breaker interrupting fault power according to an interrupt signal from the fault detector or the controller.  
Claim 19 appears to mean: A construction method of a power distribution system for preventing an electric shock, a fire, and power failure in case of an electrical fault due to an arc, an increase in resistance, a disconnection, an open phase, unbalanced power, a connection failure, an incorrect wire connection, an abnormal voltage, an electric leakage, or a short circuit in a transformer, a switchboard, a control panel, a distribution panel, a molded case circuit breaker (MCCB), a circuit breaker, an outlet, a power line, a neutral line, and a load equipment, the construction method comprising: 	step a) in which a power side the power line provided in a plurality of electrical equipment configures a first neutral point, a load side 	step b) in which the first neutral point of the power side the electrical fault between any two of the electrical equipment[[s]], the power side ) in which when the fault detector in the the power line and the neutral line, in the .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12, 14, and 16-19 are replete with inconsistencies, informalities, and indefinite language. As complete of an examination as possible follows, however some indefinite language may have been missed.
Claim 1 recites the limitation "the load equipments" in line 6 of the claim and “the electrical equipment” in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12, 14, and 16-18 are rejected based on their dependency on claim 1.
Claims 9-12, 16, and 19 recite the limitation "the detection recovery unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “separately detecting a voltage or a 10Application No. 17/093,212Docket No. 603900-000001current of the neutral point and the neutral line or the neutral point and the neutral point”. It is unclear which “neutral point” is being referred to for the italicized neutral point above.
Claim 19 recites the limitation "the neutral point".  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-12, 14, and 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 1-12, 14, and 16-18 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially at least one of a power side recovery unit connected in parallel to a power side of a power line and a neutral line and a load side recovery unit connected in parallel to a load side in which the power line and the neutral line are connected to a load. The closest prior art references of record are Kim et al. Korean Patent Document KR 101803431 B1 (hereinafter “Kim”), Kim Korean Patent Document KR 101665952 (hereinafter “Kim2”), and Kim et al. Korean Patent Document KR 20130044247 A (hereinafter “Kim3”). Regarding claim 1, Kim teaches a power distribution system (i.e. power distribution system 100)(fig.4) for detecting and repairing electrical faults (refer to abstract), the power distribution system comprising: wherein at least one of the load equipments connected to the power line and the neutral line is configured to be linked to the load side recovery unit (refer to real-time recovery transformer system 200)(fig.4), so that when an electrical fault due to an arc, an increase in resistance, a disconnection, an open phase, unbalanced power, a connection failure, an incorrect wire connection, electric leakage, or a short circuit occurs in any one of the electrical equipment, the power line, the neutral line, and the power side recovery unit (refer to abstract), the load side recovery unit detects the electrical fault according to a location of a faulty section, a fault place, and a fault circuit where the electrical fault occurs (refer to abstract); and performs at least one of recovery, breaking, alarming, notification, monitoring, and control on the location of the faulty section where the electrical fault occurs (refer to abstract), however Kim does not teach at least one of a power side recovery unit connected in parallel to a power side of a power line and a neutral line and a load side recovery unit connected in parallel to a load side in which the power line and the neutral line are connected to a load. Kim2 (figures 1 and 2) and Kim3 (figures 3, 6, and 6a) teach similar circuits, however they do not teach at least one of a power side recovery unit connected in parallel to a power side of a power line and a neutral line and a load side recovery unit connected in parallel to a load side in which the power line and the neutral line are connected to a load. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim, Kim2, and/or Kim3 to arrive at the claimed invention.	Claim 19 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 19, especially in which a power side recovery unit connected in parallel to a power side of the power line provided in a plurality of electrical equipment configures a first neutral point, a load side recovery unit connected to a load side of the power line configures a second neutral point, and at least two of the recovery units are installed to be linked to the electrical equipment according to an installation place, an installation section, a circuit location, and an equipment function; and in which the first neutral point of the power side recovery unit is connected to the second neutral point of the load side recovery unit, the first neutral11Application No. 17/093,212Docket No. 603900-000001 point of the power side recovery unit is connected to a neutral line of the electrical equipment, or the neutral line of the electrical equipment is connected to the second neutral point of the load side recovery unit. The closest prior art references of record are Kim, Kim2, and Kim3. Regarding claim 19, Kim teaches a construction method of a power distribution system (refer to power distribution system 100)(fig.4) for preventing an electric shock, a fire, and power failure in case of an electrical fault due to an arc, an increase in resistance, a disconnection, an open phase, unbalanced power, a connection failure, an incorrect wire connection, an abnormal voltage, an electric leakage, or a short circuit (refer to abstract) in a transformer, a switchboard, a control panel, a distribution panel, a molded case circuit breaker (MCCB), a circuit breaker, an outlet, a power line, a neutral line, and a load equipment (refer to abstract), the construction method comprising: in case of the electrical fault, the recovery unit (refer to real-time recovery transformer system 200)(fig.4) generates a voltage or a current from the neutral point (i.e. neutral point N1)(fig.4), and in order to interrupt or detect the electrical fault between any two of the electrical equipment, the power side recovery unit, and the load side recovery unit to which the power line or the neutral point is connected, a recovery power distribution system is configured by installing an electric leakage breaker (ELB) or a fault detector at the power line (refer to abstract); and step c) in which when the fault detector in the recovery power distribution system detects the electrical fault that occurs in the electrical equipment connected to each other by the power line and the neutral line (refer to abstract), in the recovery unit, or in the power line or the neutral line (refer to abstract) and informs a controller about a faulty section, a fault place, and a fault location (refer to abstract), the controller is installed to perform at least one of recovery, interruption, alarming, notification, and control by performing comparing and determining with a preset value (refer to abstract), however Kim does not teach step a) in which a power side recovery unit connected in parallel to a power side of the power line provided in a plurality of electrical equipment configures a first neutral point, a load side recovery unit connected to a load side of the power line configures a second neutral point, and at least two of the recovery units are installed to be linked to the electrical equipment according to an installation place, an installation section, a circuit location, and an equipment function; step b) in which the first neutral point of the power side recovery unit is connected to the second neutral point of the load side recovery unit, the first neutral11Application No. 17/093,212Docket No. 603900-000001 point of the power side recovery unit is connected to a neutral line of the electrical equipment, or the neutral line of the electrical equipment is connected to the second neutral point of the load side recovery unit. Kim2 (figures 1 and 2) and Kim3 (figures 3, 6, and 6a) teach similar circuits, however they do not teach step a) in which a power side recovery unit connected in parallel to a power side of the power line provided in a plurality of electrical equipment configures a first neutral point, a load side recovery unit connected to a load side of the power line configures a second neutral point, and at least two of the recovery units are installed to be linked to the electrical equipment according to an installation place, an installation section, a circuit location, and an equipment function; step b) in which the first neutral point of the power side recovery unit is connected to the second neutral point of the load side recovery unit, the first neutral11Application No. 17/093,212Docket No. 603900-000001 point of the power side recovery unit is connected to a neutral line of the electrical equipment, or the neutral line of the electrical equipment is connected to the second neutral point of the load side recovery unit. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim, Kim2, and/or Kim3 to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839